In a proceeding pursuant to section 330 of the Election Law and article 78 of the CPLR to declare null and void the organizational meeting of the County Committee of the Democratic Party of Queens County, held on August 8, 1972, and the business conducted thereat, including the adoption of rules and election of officers, petitioners appeal from a judgment of the Supreme Court, Queens County, entered September 28, 1972, which dismissed the proceeding. Judgment affirmed, without costs. No opinion. Munder, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.